Citation Nr: 1401913	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  He served as a light weapons infantryman, and at times was attached to both infantry and artillery units.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals VA treatment records from June 2011 to August 2012 which have been reviewed by the RO.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.159 (2013).         



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013).  As the Board is granting entitlement to service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties.  38 U.S.C.A. § 5103A(a)(2).

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection is warranted for tinnitus.  First, the weight of the evidence demonstrates that the Veteran has a current disability in the form of right-sided tinnitus.  VA treatment records reflect that the Veteran complained of tinnitus in the right ear beginning in January 2011, and he reports a history of tinnitus after a M-72.  The Veteran also complained of tinnitus during the March 2012 VA examination.  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds that the Veteran's statements are credible because he consistently reported complaints of tinnitus to VA providers and the VA examiner.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board therefore finds that the Veteran has a current disability.  Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran experienced in-service noise exposure.  During the March 2012 VA examination, the Veteran reported that during service, he fired a M-72 over his right shoulder.  The Board observes that the M-72 is a light anti tank weapon.  The VA examiner recorded that this caused a temporary threshold shift and tinnitus.  In his July 2012 notice of disagreement, in addition to reporting a similar exposure, the Veteran also reported exposure to light and heavy machine guns, grenades, and artillery.  The Veteran reported similar exposures in his December 2012 VA Form 9.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2).  The Veteran's statements are credible because they are consistent with one another, and consistent with his military occupation.  Caluza, 7 Vet. App. at 511.  The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.

Finally, the Board finds that the Veteran's tinnitus had onset during service.  The VA examiner expressed a negative etiological opinion in the examination report and addendum with respect to the Veteran's tinnitus, but did not state why he found the appellant's statements not credible enough to link the current disorder to service.   Hence, the medical opinion does not outweigh the Veteran's competent and credible statements.  

The Veteran is competent to report that he has had tinnitus beginning in service.  Charles, 16 Vet. App. at 374.  In particular, the Veteran reported that his tinnitus began during military training when he fired an M-72.  The Board finds his statements are credible because they are consistent with other reports concerning the incident.  The Board finds that the weight of the evidence demonstrates onset of the Veteran's tinnitus during service.  The evidence establishes that the Veteran's disability was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA audiological examination on March 2012 and the examiner submitted a supplemental opinion in May 2012.  Both opinions stated that the Veteran's hearing loss was less likely than not related to service based upon normal hearing in service.  Under the law, the Board must consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure notwithstanding normal hearing at discharge.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The VA examiner's opinion is insufficient because it fails to provide a rationale for the negative etiological opinion, other than normal hearing at discharge.

Accordingly, the case is REMANDED for the following action:

1.  Provide the March 2012 VA examiner, or an otherwise qualified audiologist, access to the appellant's claims folder, as well as his Virtual VA and VBMS files.  After the audiologist's review of all of the evidence the audiologist must provide a clarifying opinion addressing the etiology of the appellant's tinnitus.  If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner must opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed hearing loss is related to the Veteran's in-service noise exposure.  The audiologist must provide fully explanatory reasons for any opinion offered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation.  The audiologist is advised that the law does permit hearing loss to be found to be etiologically related to in-service noise exposure notwithstanding normal hearing at discharge.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


